Citation Nr: 9923165	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1953 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in March 1997 in order to 
conduct further development.  From a review of the claims 
file, it appears that all requested development requested has 
been completed to the extent possible; thus, this case is now 
ready for disposition.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board notes that additional evidence in the form of 
statements from the veteran and his mother have been received 
since issuance of the latest supplemental statement of the 
case.  The veteran has waived his right to initial review of 
such by the RO.  See 38 C.F.R. § 20.1304(c) (1998).  As such, 
the Board can proceed to address it herein below.


FINDING OF FACT

The competent evidence of record does not show that the 
veteran currently has disabling residuals attributable to a 
head injury incurred during active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the United States Army from September 
1953 to August 1956.  He was a member of the Amphibious Armor 
Crew and had over two years and eight months of foreign/sea 
service.  The only available service record is his DD Form 
214.

The veteran was admitted to Harper Hospital in April 1957; 
available records do not show pertinent diagnoses.  

Records from a former place of employment, dated in September 
1964, reflect that the veteran denied heart trouble, 
headaches, high blood pressure or head injury.  Examination 
revealed essential hypertension.  One entry, dated in March 
1966, reflects that the veteran complained of a headache in 
addition to an upset stomach, sore throat and generalized 
aching.  

Records from the Detroit Memorial Hospital indicate that the 
veteran was treated for a throat infection, later diagnosed 
as acute tonsillitis, as well as pneumonitis, in September 
1965.  There were no abnormal findings of the head or neck at 
that time.

Records from the Grace Hospital dated in October 1967 show 
diagnoses of essential hypertension.  The veteran denied 
symptoms and reported being unaware of the date of onset.  
The physician noted that the veteran had been hospitalized 10 
years prior and that his blood pressure was normal at that 
time.  Examination of the head was normal.  

The claims file contains records from the Henry Ford Hospital 
dated from August 1974 to October 1981.  An October 1974 
record contains an impression of syncope.  Other records 
reflect problems related to sexual potency.  Records also 
reflect psychiatric therapy for depression.  In June 1979, 
the veteran presented with a history of hypertension and a 
sudden onset of diplopia and right-sided weakness in the 
face.  Computerized tomography of the head showed slight 
dilatation of the ventricular system, consistent with a 
slight degree of cerebral atrophy.  There was no evidence of 
aneurysm.  Consultants suggested possible posterior 
communicating aneurysm versus diabetic third nerve palsy.  
Those records include notation of a history of hypertension, 
known since 1972, and an accident in 1972 resulting in a loss 
of consciousness, but without sequelae.  A record dated in 
July 1980 contains a diagnosis of third nerve paralysis in 
the left eye.  In March 1981 he denied headaches.  He 
complained of numbness in his right arm.  In May 1981 the 
veteran complained of headaches, and stated that such were 
related to anxiety when called into court.  Records reflect 
treatment for shoulder complaints.  Records also reflect 
complained of right-sided numbness, without weakness.  

The claims file contains records from Hutzel Hospital, dated 
in April 1984.  The veteran complained of dyspnea and some 
left calf claudication.  Noted past medical history included 
the veteran's having had hypertension for 13 years.  The 
veteran also complained of some right-sided weakness since 
having had Bell's palsy four years earlier.  He denied a 
history of cardiovascular accident.  He also denied 
headaches.  He reported occasional blurred vision, helped 
with glasses.  Neurologic examination was normal.  
Examination revealed the head to be normocephalic and 
atraumatic.  Diagnostic testing showed mild left ventricular 
enlargement.  Dynamic electrocardiograph testing also 
revealed abnormalities.  The final diagnoses were premature 
ventricular contraction, hypertension and hypokalemia.  

Records from Grace Hospital, dated in February 1989, indicate 
that the veteran was treated for angina pectoris; 
hypertension; hypokalemia; and an old subendocardial 
myocardial infarction. 

The claims file also contains records from Harper Grace 
Hospitals, dated in September 1988 and March 1989.  Those 
records include reports of cardiac and pulmonary diagnostic 
testing.  In September 1988, the veteran was hospitalized 
with diagnoses of subendocardial myocardial infarction; 
unstable angina pectoris; and hypertension.  He presented 
with complaints of severe retrosternal chest discomfort while 
driving from the grocery store after dinner.  In March 1989, 
the primary diagnosis upon discharge was three-vessel 
coronary artery disease.  Secondary diagnoses were 
ventricular ectopy; hypertension; and peripheral vascular 
disease of the lower extremities.  During hospitalization the 
veteran underwent coronary artery bypass and open heart 
surgery.  Reports indicate that the veteran had a positive 
smoking history, quitting five years earlier.  He also 
reported participating in no routine exercise and partaking 
in social alcohol use.  

Records from Providence Hospital include reports of 
diagnostic testing dated in September 1990.  There was test 
evidence possibly compatible with minimal optic nerve 
dysfunction on the right and visual loss on the left and that 
an optic nerve lesion could not be ruled out.  Echocardiogram 
testing revealed findings compatible with coronary artery 
disease.  Stress testing revealed findings of stress-induced 
ischemia.  The veteran had presented with a sudden onset of 
visual loss in the left eye.  He gave a family history of 
myocardial infarction and a self-history of smoking 30-packs 
per year.  Examination revealed his head to be normocephalic 
and atraumatic.  Neurologic examination revealed the 
cerebellum to be intact.  Final diagnosis was cerebrovascular 
accident.

In January 1993, the RO received the veteran's claim for VA 
benefits based on having incurred a blow on the head in June 
1956.  The veteran complained of resulting memory loss, motor 
skill disturbance and claudication.  He reported post-service 
treatment for cardiovascular problems since 1986 and for 
blood pressure and psychiatric problems from 1972 to the date 
of his application.

Of record is a medical report dated in March 1993 and 
indicating treatment of the veteran since 1986 for 
hypertension; hypercholesteremia; severe occlusive coronary 
artery disease; moderate left ventricular dysfunction; 
arthritis; and an aneurysm.  

In March 1993, the RO received a statement in which the 
veteran set out a history of his post-service treatment.  He 
reported sustaining a head injury in the winter/spring of 
1956 upon returning from Iwo Jima.  He stated that he was 
unconscious for some time and was treated at Camp Fuji in 
Japan.  He then reported to have experienced headaches and 
circulation problems, for which he was treated at Grace 
Hospital in Detroit.  He stated that he received a medical 
examination at Patterson Air Force Base in 1959, at which 
time he was told he had high blood pressure and circulation 
problems.  He reported hospitalization at Detroit Memorial 
Hospital in 1964 and 1965.  He then stated that he was 
admitted for hospitalization in 1970 due to fainting spells, 
for uncontrolled high blood pressure in 1972, and for a 
"mini-stroke" in 1979.  He reported hospitalization in 
1983, 1984 and 1987 for high blood pressure and circulation 
problems.  He also reported hospitalization in 1988 and heart 
surgery in 1989.  

In May 1993, the National Personnel Records Center (NPRC) 
indicated that the veteran had "fire-related service" and 
that any records, if they had been in the NPRC's custody, 
were lost in the July 1973 fire.  The NPRC advised that 
physical examination could not be reconstructed and that 
there were no Surgeon General's Office reports on file.  In 
June 1993, the NPRC also searched for Morning Reports from 
February to May 1956; no records were found.  

In April 1994, the veteran testified at a personal hearing.  
The veteran, and his representative, stated that the veteran 
had a long history of disabilities following incurrence of a 
head injury during service.  The veteran stated that after 
the injury he went to the infirmary every day for some period 
of time until a sergeant told him he was malingering.  The 
veteran stated that he then just stopped complaining about 
the headaches.  He reported that after service he continued 
to experience headaches, circulation and heart problems.  He 
reported seeing a physician in 1956 or 1957 who told him that 
his headaches may have been caused by his in-service head 
injury.  The veteran also stated that since service he had 
received continuous treatment.

In October 1996, the veteran testified at a Board hearing.  
He re-iterated having had headaches since the blow to his 
head during service.  

In June 1997, the NPRC notified the RO that no service 
medical or Surgeon General's Office Records were on file and 
that physical examination could not be reconstructed.

In March 1998, the NPRC notified the RO that a search of 
Morning Reports from January to July 1956 revealed no sick, 
injured or hospitalization remarks pertinent to the veteran.  
The NPRC also noted that if the veteran failed an Air Force 
examination conducted in 1959 such would have been destroyed 
after a length of time.

In April 1998, the veteran presented for a VA examination.  
The neurologic examiner noted a history of a head injury in 
service, wherein the veteran reported being unconscious for a 
period of less than six hours and incurring a small 
laceration of the frontal scalp.  The veteran denied 
hospitalization or sutures in the area of the injury.  He 
denied pre or post-traumatic amnesia.  He reported persistent 
headaches since the injury.  He also noted a temporary loss 
of vision in the left eye on two occasions during his more 
severe headaches.  The examiner noted that the veteran was on 
Social Security disability for hypertension and heart 
disease.  Examination revealed no impairment of speech, 
memory, or thinking.  Cranial nerves were fully intact.  
Other neurologic examination was intact.  The diagnosis was a 
history of cranial trauma with history of migraine, without 
neurologic disability on examination.  The VA examiner 
specifically stated that there was "no medical evidence to 
support the veteran's claim that his heart disease and 
hypertension are related to and caused by his head injury."

In September 1998, Wright Patterson Air Force Base responded 
that no outpatient or inpatient records pertinent to the 
veteran were on file.

In July 1999, the Board received additional lay statements 
from the veteran and his mother.  His mother indicated that 
the veteran was hospitalized in April 1957 for headaches and 
stomach pains.  The veteran stated that he had symptoms to 
include depression, ringing in his ears, fainting, vomiting, 
headaches, dizziness, nose bleeds and blurred vision.  He 
related that his history of hospitalizations showed he had 
not been normal since service.


Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
those affecting the organic nervous system or hypertension or 
cardiovascular disease, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The veteran contends that during service, while on guard 
duty, he hit his head on a board across the road and woke up 
unconscious on the beach.  He argues that thereafter he 
suffered from residuals, primarily headaches.  He also argues 
that his cardiovascular problems may be related to his head 
injury and has recently related symptoms to include 
depression, ringing in his ears, fainting, vomiting, 
dizziness, nose bleeds and blurred vision.

First, the Board notes that attempts to obtain the veteran's 
service medical records have been unsuccessful; it is 
presumed that his records were destroyed in a 1973 fire at 
the NPRC facility in St. Louis, Missouri.  The Board notes 
that the VA has made multiple attempts to locate/obtain the 
veteran's service records, to include from alternate sources.  
Searches made by the NPRC, the service department and through 
other official channels have been unsuccessful.  The Board 
recognizes that there is a heightened obligation to explain 
findings and conclusions in cases in which service records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board also notes that the 
VA has assisted the veteran in obtaining or at least 
attempting to obtain records of post-service medical 
treatment and/or hospitalization potentially pertinent to his 
claim.  Thus, based on the available evidence, the Board will 
proceed herein below to discuss the veteran's claim, with 
careful attention to the Court's mandate as set out in 
O'Hare.

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

At the outset, the Board notes that where a veteran engaged 
in combat, satisfactory lay evidence that an injury or 
disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b) (West 1991).  Section 
1154(b) sets forth a three step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute. First, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA shall 
accept the veteran's evidence as "sufficient proof of 
service connection," even if no official record exists of 
such incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Despite the above, 
competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

In this case, combat presumptions do not apply because the 
veteran has not argued, and the record neither suggests or 
supports a finding that the claimed head injury was incident 
to combat.  In any case, the veteran's report of an in-
service head injury, and resulting symptomatology are already 
assumed credible and accepted for the purposes of determining 
well-groundedness.  See Arms v. West, 12 Vet. App. 188 
(1999).  As noted above, competent medical evidence of a 
current disability and a nexus are still required.

The Board will first address the veteran's cardiovascular 
complaints.  In that respect, the first documented complaints 
or diagnoses pertinent to hypertension, heart or vascular 
problems, and, the Board notes associated symptoms to include 
dizziness, are all first shown in the present record more 
than one year after discharge from service.  Thus, there 
appears to be no well-grounded basis for presumptive service 
connection for any hypertension or cardiovascular disease.  
See 38 C.F.R. §§ 3.307, 3.309.  Next, the Board notes that 
although the record does show competent diagnoses pertinent 
to cardiovascular disease, to include hypertension, the 
majority of the post-service medical evidence shows only that 
such problems exist and does not contain competent medical 
evidence relating them to the veteran's period of service.  
In fact, a review of records reveals notations of a history 
of hypertension that was first recognized and diagnosed only 
many years after service.  Moreover, the April 1998 VA 
examiner, even after having specifically noted the veteran's 
history of a head injury, opined that there existed no 
medical evidence of a connection between such and diagnosed 
cardiovascular problems.  The only evidence in refutation of 
that conclusion is the veteran's own statements and 
arguments.  However, as the record in this case does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, his own opinions as to medical diagnoses 
of any cardiovascular problem in service, and/or his opinions 
as to a causal link existing between cardiovascular problems 
and an in-service head injury are not competent and are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board continues to note that the first documented 
complaints of headaches, claimed by the veteran as a 
neurologic disability residual to his head injury, are first 
shown in the present record years after discharge from 
service.  The record contains no competent evidence of a 
medical nexus existing between headaches and the veteran's 
claimed in-service head injury.  In fact, the current record 
is absent for a clear diagnosis of a current headache 
disability or other neurologic disability.  The April 1998 VA 
examiner, although specifically considering the veteran's 
report of having incurred a head injury in service and having 
been unconscious for a period of time thereafter, noted only 
a history of migraines from the veteran's report, but 
concluded that there was no neurologic disability evident 
from examination.  Certainly, there is no competent medical 
evidence of record showing a diagnosis related to the 
veteran's complaints of ringing in his ears, fainting, 
vomiting, headaches, dizziness, nose bleeds and blurred 
vision, or any competent medical evidence showing that he has 
depression related to an in-service head injury or other 
incident of service.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In any case, to the extent that the veteran's headaches, or 
other claimed symptomatology, were to be considered an 
existing disability, there is no competent opinion of record 
relating such to an in-service head injury or other incident 
of service.  Here the Board notes that the veteran himself 
has reported having had continuous headaches and other 
symptoms that he asserts are related to an in-service head 
injury.  He is competent to report having had headaches and 
other symptoms in service and up to the present as such are 
an observable condition.  See Savage, 10 Vet. App. 489.  
However, the veteran is neither competent to relate his 
subjective symptoms, to include headaches to any headache 
disorder or other neurologic disability, nor to state the 
etiological cause of such headaches or other complained of 
symptomatology.  See Savage, 10 Vet. App. at 494; Grottveit, 
5 Vet. App. at 93; Clyburn v. West, 12 Vet. App. 296 (1999).  
See also Wade v. West, 11 Vet. App. 302, 304-06 (1998).  

The Board continues to again recognize the absence of the 
veteran's service medical records; however, such fact does 
not negate the veteran's obligation to submit a well-grounded 
claim.  While service medical records, if available, might 
tend to establish what occurred in service with regard to a 
head injury and subsequent treatment or complaints, the 
veteran's report of such are already assumed for the purposes 
of determining well-groundedness.  See Arms v. West, 12 Vet. 
App. 188 (1999).  Further, service medical records would not 
show the current existence of a disability, as required, nor 
demonstrate a relationship between in-service injury and 
current disability.  See Wade v. West, 11 Vet. App. 302, 304-
06 (1998).  

The Board here distinguishes this case from Russo v. Brown, 9 
Vet. App. 46, 50 (1996), wherein it was held that where the 
service medical records were absent, and there was evidence 
of continuity of symptomatology under 38 C.F.R. § 3.303(b), 
together with the reduced adjudicative evidentiary 
requirements for combat veterans, a claim was well grounded.  
In that case, unlike the one at hand, the veteran claimed 
foot injuries directly related to combat participation.  
Moreover, the veteran had a current diagnosis of a bilateral 
foot disability, and the claims file contained medical 
evidence suggesting a history of frostbite damage as being 
the etiologic cause of the veteran's existing disability.  In 
this case, to the contrary, the veteran's injury is not 
claimed as a result of combat, and, moreover, there are no 
clinical findings or medical opinions suggesting the presence 
of a current neurologic disability causally linked to an in-
service head injury or other incident of service.  As such, 
the situation is distinct from Russo, and the mere absence of 
the veteran's service medical records is not sufficient to 
well-ground the claim.  The case is also distinct from Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991), where partially 
reconstructed service medical records supported the veteran's 
testimony and the combination was found sufficient to well-
ground the claim.  

The Board further notes the veteran's assertion of having in 
the past being informed that his headaches may be due to his 
head injury.  There is no competent documentation of such 
opinion in the claims file; nor has the veteran indicated 
that such exists.  Thus, that assertion, filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

As there is no competent evidence of record that shows that 
the veteran has disabling residuals, such as headaches, that 
are attributable to a claimed head injury during active 
service, the claim of entitlement to service connection must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Again, VA made 
multiple attempts to obtain service records in support of the 
veteran's claim, without success.  Thus, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for residuals of a head injury is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

